Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 6/21/2022 with a priority date of 9/25/2013.
Claims 21-40 are currently pending and have been examined.
Claims 21-40 have not been amended.
The 35 USC 101 rejection is overcome.
The claims are rejected under 35 USC 103 in view of the prior references.
The double patenting rejection is overcome by the terminal disclaimer filed on 8/27/2021.
Applicant’s arguments are addressed in the rejection under 35 USC 103 and a summary of Examiner’s interpretation of a motion-based gesture is in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 27, 31-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Avalos et al. (U.S. 2014/0095306; Hereafter: Avalos) in view of Whitney et al. (U.S. 2013/0335310; Hereafter: Whitney) further in view of Spatscheck (U.S. 2011/0035282; Hereafter: Spatscheck). 
As per Claim 1: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
21.     A method, comprising:
Avalos discloses displaying an advertisement on a digital signage device; See, “Over time, as the visually identifiable traits of persons looking in the direction of the display 580 change, the processor circuit 580 is caused to change the advertisements visually presented on the display, accordingly. Where multiple people having different visually identifiable traits are determined to all be looking in the direction of the display 580 at the same time, the processor circuit 580 may be caused by the control routine 540 to alternately display advertisements appropriate to different ones of those multiple persons, possibly in a more rapid succession, in an effort to visually present advertisements deemed likely to be of greater to each of them during the time that they are all looking in the direction of the display 580.” [0032].
Avalos discloses receiving, from a camera of the digital signage device, an image of a visitor performing a particular motion-based gesture; 
Examiner’s note: During prosecution the claims are given their broadest reasonable interpretation consistent with the specification because applicant has the opportunity to amend the claims during prosecution. The limitation of  “a visitor performing a particular motion-based gesture” is the gesture of a visitor looking in the direction of the display, which is disclosed by Avalos at [0001, 0002, 0014, 0015, 0030-0034, 0036, 0052, 0054, 0059, 0060, 0066, 0080-0082, 0090, 0121, 0129]. These paragraph explicitly disclose “…the signage device detects a person looking in the direction of a display of the signage device. As has been discussed, the signage device includes a camera positioned to enable distinguishing between persons looking in the direction of the display from those who are not.” [0066]. See, “The camera 520 is positioned relative to the display 580 to enable a view of the faces of persons in front of the display 580. The processor circuit 550 is caused by the control routine 540 to monitor the camera 520 and to employ video analytics techniques that will be familiar to those skilled in the art to distinguish people from other objects in the view of the camera 520, to distinguish people looking in the direction of the display 580 from those who are not, and to identify various visually identifiable traits of persons looking in the direction of the display 580 (e.g., age, gender, etc.). With such traits of persons looking in the direction of the display 580 identified, the processor circuit 580 is further caused by the control routine 540 to select advertisements stored in the advertisement data 747 that are designated as mostly likely to be of interest to persons having those traits, and to visually present those advertisements on the display 580.” [0031].
Avalos discloses receiving, from a mobile computing device of the visitor, a location of the visitor, a profile of the visitor, and See, “The processor circuit 150 may have also been caused, at an earlier time, to prompt the operator for various pieces of personal information concerning the operator (e.g., name, address, contact information, a photographic image, etc.) that includes various visually identifiable traits of the operator, such as age and/or gender, and then to store such personal information as the profile data 143. In embodiments where the interface 190 includes the GPS interface 195, the processor circuit 150 is caused to operate the GPS interface 195 to receive wireless signals from satellites, and then use those signals to identify locations to which the operator carries the mobile device 100. The processor circuit 150 may be further caused to store indications of such locations as part of the collected data 145.” [0027]. See, “Where the signage device 500 is provided with access to information concerning online activities linked to visually identifiable traits of a particular person (e.g., the combination of the collected data 145 and the profile data 143 concerning the operator of the mobile device 100), the signage device 500 relies upon a combination of such information about that particular person and video analysis to identify categories of persons looking in the direction of the display 580 of the signage device 500 to select advertisements for visual presentation thereon.” [0033]. 
Avalos does not  disclose an accelerometer measurement associated with the particular motion-based gesture, Examiner’s note: Avalos discloses that the device includes an accelerometer, but does not explicitly recite that the device sends accelerometer measurements. See,  [0043].
However, Whitney discloses a mobile device sending accelerometer measurements in the context of targeting promotions on digital signs and pushing related information to the mobile device. See, “Using data that is provided and/or determined about the location and orientation of the user, the location of the interactive objects and the layout information concerning the surrounding area is used by the system to determine if the user is looking directly at an interactive object. If the user is looking at the interactive object for a set amount of time, as determined by the system, the system causes the interactive object to perform an action such as display information for the user.” [0015]. See, “More generally, user device 101 and the user orientation device 103 do not need to be two distinct devices and can be combined into a single device. For example, the user device 101 can be a smart phone equipped with GPS locator functionality as well as a compass, gyroscope and/or 3D accelerometer and having modules suitable for implementing an embodiment of the invention.” [0023].
Avalos discloses wherein access to the location of the visitor and the profile of the visitor is enabled in response to the mobile computing device detecting the particular motion-based gesture; See, “More specifically, one or both of a signage device and a mobile device detect that they have entered into close enough vicinity to each other that it can be assumed that the operator of the mobile device is close enough to the signage device to possibly view a display of the signage device and any advertisement visually presented thereon. In response, amidst an exchange of data between the mobile device and the signage device, the signage device is provided with data collected over time concerning the operator's use of the mobile device in online activities (e.g., activities involving communication with other computing devices via a network and/or the Internet). The signage device also monitors a camera and analyzes video imagery captured thereby to recurringly detect whether or not a person having visually identifiable traits matching known traits of the operator of the mobile device is currently looking in the direction of the display. In response to determining that such a person is currently looking in the direction of the display such that it is possible that the operator of the mobile device is looking in the direction of the display, the signage device employs the collected data concerning that operator to select and visually present advertisements to that person.” [0015].
Avalos discloses generating, from the image of the visitor, characteristic information associated with the visitor of the digital signage device; See, “At 2340, the signage device identifies traits of the person detected as looking in the direction of the display (e.g., age, gender, etc.) employing video analysis techniques that will be familiar to those skilled in the art.” [0081].
Avalos does not disclose receiving, based on the determined advertisement attributes, a plurality of advertisements, wherein each advertisement of the plurality of advertisements is associated with a bid; selecting, a particular advertisement from among the plurality of advertisement according to which advertisement is associated with the winning bid;  Examiner’s note: Avalos discloses selecting advertising based on attributes, but does not disclose bidding or selecting a winning bid.
However, Spatscheck discloses selecting a winning bid for advertising on electronic billboards. See, “In certain cases, specific market segment criteria relevant to a particular advertiser, such as advertiser 212, may be selected. For example, advertiser 212 may desire determining which mobile device users 102 are currently its customers, as well as potential customers. Advertiser 212 may also supply advertising generator 206 with market segment criteria or with advertising criteria for matching with mobile device users 102.” [0034]. See, “Advertising generator 206 may still further instigate an auction to sell advertising space on electronic billboard 104. In one example, advertising generator 206 determines a set of advertising topics based on user profiles (based on fixed and/or wireless network usage) for mobile device users 102. The advertising topics are then offered in a real-time auction to at least one advertiser, such as advertiser 212, who is permitted to bid on the advertising topics. Advertising generator 206 may then select the highest bid for a particular advertising topic from a particular advertiser. The benefit for the advertiser is the opportunity to place a specific ad to a targeted audience, as determined in real-time.” [0035].
Avalos does not disclose pushing content associated with the particular displayed advertisement into the mobile computing device of the visitor. 
However, Whitney discloses transmitting information about a promotion on an electronic sign to a user’s mobile device. See, “Then at step 345, processor 110 executing one or more software modules 130 configures the base station 105 to transmit information about the particular interactive object 102 to the user device 101. If the user device 101 is capable of displaying information, such as a smart phone, the user device 101 can display this information to the user 125 similar to how one might consume information over the internet or through an augmented reality system. The base station 105 can also be configured to receive input from the user 125 using the user device 101 and display information in response to the user input. The information can be displayed via the particular interactive object 102 or the user device 101. By example, the particular interactive object 102 is an informational display next to an art installation. The user 125 can activate the particular interactive object 102 in the manner described above. In addition to changing the state of the particular interactive object 102 in response to the user activation, the base station 105 can transmit further information about the art installation to the user device 101. The user device 101 can display this supplemental information to user 125 along with options for further information that are selectable by the user 125 using the user device 101. The user device 101 receives the user's selection and transmits that selection to the base station 105. In response to the user's selection, the base station can display further information on the interactive object 102 and/or user device 101.” [0051]. See also [0025] where the interactive object promotes an Italian restaurant.
Therefore, from the teaching of Whitney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising signage, as disclosed by Avalos, to receive accelerometer data and provide advertising to the user’s mobile device that is associated with the particular advertisement, as taught by Whitney, for the purpose of getting the information that a user seeks and getting it easily and on demand
Therefore, from the teaching of Spatscheck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising signage, as disclosed by Avalos in view of Whitney, receiving advertising associated with bids and select advertising then push the advertising to the mobile device, as taught by Spatscheck, for the purpose of enhancing the economic value of electronic billboards.

As per Claim 22: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses displaying the particular advertisement on the digital signage device. See, “At 2360, regardless of the criterion employed to select the advertisement that is retrieved from the advertisement data, the selected advertisement is visually presented on the display.” [008/3].

As per Claim 23: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses 23.     The method according to claim 22, wherein the characteristic information associated with the visitor comprises one or more of the following: demographic information; behavioral information; and location information in a field-of-view captured by the camera. See, “The control routine 540 comprises a video analysis component 547 and a presentation component 548. Where the signage device has not received data concerning online activities of a person coupled with their visually identifiable traits, the video analysis component recurringly analyzes video captured by the camera 520 to identify persons looking in the direction of the display 580 and to identify various traits about them from that video, such as age and gender. The presentation component causes the processor circuit 550 to employ those identified traits in retrieving advertisements from the advertisement data 747 that are deemed statistically more likely to be of interest to persons having those identified traits, and the processor circuit 550 is further caused to visually present those advertisements on the display 580, as has been described.” [0053].

As per Claim 24: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses 24.  The method according to claim 22, wherein the characteristic is generated according to an analysis of video images captured by the camera. See, “The control routine 540 comprises a video analysis component 547 and a presentation component 548. Where the signage device has not received data concerning online activities of a person coupled with their visually identifiable traits, the video analysis component recurringly analyzes video captured by the camera 520 to identify persons looking in the direction of the display 580 and to identify various traits about them from that video, such as age and gender. The presentation component causes the processor circuit 550 to employ those identified traits in retrieving advertisements from the advertisement data 747 that are deemed statistically more likely to be of interest to persons having those identified traits, and the processor circuit 550 is further caused to visually present those advertisements on the display 580, as has been described.” [0053].

As per Claim 25: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses 25.     The method according to claim 21, wherein the accelerometer measurement is associated with the motion-based gesture according to an analysis of video images captured by the camera. See, “ Alternatively or additionally, the controls 120 may comprise any of a variety of non-tactile operator input components, including without limitation, a microphone by which sounds may be detected to enable recognition of a verbal command; a camera through which a face or facial expression may be recognized; an accelerometer by which direction, speed, force, acceleration and/or other characteristics of movement may be detected to enable recognition of a gesture; etc.” [0043]. See also Whitney See, “Accordingly, it is desirable to activate, provide information, and/or interact with an interactive object automatically by visually defined gestures such as looking at it or pointing it out. It is with respect to these and other considerations that the disclosure made herein is presented.” [0005].


As per Claim 27: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses 27.  The method according to claim 21, wherein the location of the visitor and the profile of the visitor are associated with a particular application running on the mobile computing device. See, “It is envisioned that the operator of the mobile device 100 would give his/her consent to the installation and/or operation of the monitoring component 144 monitoring their online activities in exchange for the assistance that would be provided to the operator in locating places of interest, products, services, discount pricing on any of a number of things of interest, etc. In embodiments where the client component 141 comprises a web browser, the monitoring component 144 may be installable by the operator in a manner linked to the client component 141 as a "browser add-on" or "browser extension" downloaded from a server. Upon installation, the monitoring component 144 may request that the operator provide some information about themselves to create the profile data 143 (e.g., name, address, contact information, etc.) that also includes visually identifiable traits (e.g., age, gender, etc.). As has been described, at least a portion of the profile data 143 is provided to the signage device 500 along with the collected data 145, and in some embodiments, the monitoring component 144 may cause the processor 150 to present the operator with the option of providing only visually identifiable traits of the operator (e.g., age and gender) to the signage device 500 from the profile data 143, or to also provide information that would more directly identify the operator to the signage device 500 (e.g., name, address, contact information, etc.).” [0048].

As per Claim 31: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
31.     A system, comprising:
Avalos discloses a digital signage device operable to display an advertisement, wherein the digital signage device comprises: See, [0032].
Avalos discloses a camera operable capture an image of a visitor performing a particular motion-based gesture; and During prosecution the claims are given their broadest reasonable interpretation consistent with the specification because applicant has the opportunity to amend the claims during prosecution. The limitation of  “a visitor performing a particular motion-based gesture” is the gesture of a visitor looking in the direction of the display, which is disclosed by Avalos at [0001, 0002, 0014, 0015, 0030-0034, 0036, 0052, 0054, 0059, 0060, 0066, 0080-0082, 0090, 0121, 0129]. These paragraph explicitly disclose “…the signage device detects a person looking in the direction of a display of the signage device. As has been discussed, the signage device includes a camera positioned to enable distinguishing between persons looking in the direction of the display from those who are not.” [0066].
Avalos discloses a processor operable to: receive, from a mobile computing device of the visitor, a location of the visitor, a profile of the visitor, and See, [0027]. See, [0033].
Avalos discloses does not disclose an accelerometer measurement associated with the particular motion-based gesture, Examiner’s note: Avalos discloses that the device includes an accelerometer, but does not explicitly recite that the device sends accelerometer measurements. See,  [0043].
However, Whitney discloses a mobile device sending accelerometer measurements in the context of targeting promotions on digital signs and pushing related information to the mobile device. See, [0015]. See, [0023].
Avalos discloses wherein access to the location of the visitor and the profile of the visitor is enabled in response to the mobile computing device detecting the particular motion-based gesture; See, [0015].
Avalos discloses generate, from the image of the visitor, characteristic information associated with the visitor of the digital signage device; determine advertisement attributes according to an analysis of the characteristic information, See, [0081].
Avalos does not disclose receive, based on the determined advertisement attributes, a plurality of advertisements, wherein each advertisement of the plurality of advertisements is associated with a bid; select, a particular advertisement ,from among the plurality of advertisement according to which advertisement is associated with the winning bid; and Examiner’s note: Avalos discloses selecting advertising based on attributes, but does not disclose bidding or selecting a winning bid.
However, Spatscheck discloses selecting a winning bid for advertising on electronic billboards. See, “In certain cases, specific market segment criteria relevant to a particular advertiser, such as advertiser 212, may be selected. For example, advertiser 212 may desire determining which mobile device users 102 are currently its customers, as well as potential customers. Advertiser 212 may also supply advertising generator 206 with market segment criteria or with advertising criteria for matching with mobile device users 102.” [0034]. See, “Advertising generator 206 may still further instigate an auction to sell advertising space on electronic billboard 104. In one example, advertising generator 206 determines a set of advertising topics based on user profiles (based on fixed and/or wireless network usage) for mobile device users 102. The advertising topics are then offered in a real-time auction to at least one advertiser, such as advertiser 212, who is permitted to bid on the advertising topics. Advertising generator 206 may then select the highest bid for a particular advertising topic from a particular advertiser. The benefit for the advertiser is the opportunity to place a specific ad to a targeted audience, as determined in real-time.” [0035].
Avalos discloses does not disclose push content associated with the particular displayed advertisement into the mobile computing device of the visitor. However, Whitney discloses transmitting information about a promotion on an electronic sign to a user’s mobile device. See, [0051]. See also [0025] where the interactive object promotes an Italian restaurant.
Therefore, from the teaching of Whitney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising signage, as disclosed by Avalos, to receive accelerometer data and provide advertising to the user’s mobile device that is associated with the particular advertisement, as taught by Whitney, for the purpose of getting the information that a user seeks and getting it easily and on demand
Therefore, from the teaching of Spatscheck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising signage, as disclosed by Avalos in view of Whitney, receiving advertising associated with bids and select advertising then push the advertising to the mobile device, as taught by Spatscheck, for the purpose of enhancing the economic value of electronic billboards.

As per Claim 32: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
32.     The system according to claim 31, wherein:
Avalos discloses the digital signage device is operable to display the particular advertisement. See, [0083].

As per Claim 33: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses 33.     The system according to claim 32, wherein the characteristic associated with the visitor comprises one or more of: demographic information; behavioral information; and location information in a field-of-view captured by the camera. See, [0053].

As per Claim 34: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses 34.     The system according to claim 32, wherein the processor is operable to generate the characteristic by an analysis of video images captured by the camera. See, [0053].

As per Claim 35: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses 35.     The system according to claim 31, wherein the accelerometer measurement is associated with the motion-based gesture according to an analysis of video images captured by the camera. See, [0043]. See also Whitney at [0005].

As per Claim 37: Avalos in view of Whitney and Spatscheck discloses the following limitations; 
Avalos discloses 37.     The system according to claim 31, wherein the location of the visitor and the profile of the visitor are associated with a particular application running on the mobile computing device. See, [0048].


Claims 26, 28-20, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Avalos in view of Whitney and Spatscheck further in view of Kothuri et al. (U.S. 2013/0318546; Hereafter: Kothuri).
As per Claim 26: Avalos in view of Whitney, Spatscheck and Kothuri discloses the following limitations; 
26.     The method according to claim 21, comprising:
Avalos in view of Whitney and Spatscheck does not disclose displaying a first version of the advertisement and a second version of the advertisement; and determining, based on a statistical analysis, whether the first version or the second version is displayed. Examiner’s note: Whitney at [0049] discloses storing the use’s history of interactions and selecting information to display to a user where the information includes different versions of a menu that advertises a restaurant. A secondary reference is disclosed to explicitly disclose testing and analyzing. 
However, Kothuri discloses See, “Several kiosks described above in Example 1 are deployed in various locations (such as movie theatre lobbies and malls) throughout the country and around the world. A movie production company desires to test two or more versions of a movie trailer in these locations to determine which version of the trailer will be most successful in each specific location.” [0116]. See, “A skilled artisan would recognize that the examples provided above are merely illustrative and not intended to limit the scope of the invention. For example, the system and method may be used to measure response to a wide array of content stimuli, and is not limited to movie trailers. In particular, such kiosks may be employed in other locations to test advertisements using the same general protocol.” [0120]. See, “In another aspect, the system may be operable to provide a plurality of target stimuli based on at least one of geographic location or demographic category.” [0022]. See, “Furthermore, the invention can be used to determine whether the presentation or interactive activity is more effective in a population relative to other presentations and other populations (such as may be defined by demographic, geographic, or psychographic criterion).” [0036].
Therefore, from the teaching of Kothuri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising signage, as disclosed by Avalos in view of Whitney and Spatscheck, test and analyze different versions of advertising, as taught by Kothuri, for the purpose of implementing a scalable, reliable, efficient and cost effective distributed biometric monitoring and data acquisition system.

As per Claim 28: Avalos in view of Whitney, Spatscheck and Kothuri discloses the following limitations;
Avalos in view of Whitney and Spatscheck does not disclose 28.     The method according to claim 21, comprising testing a plurality of versions of the particular advertisement, wherein said testing comprises: receiving, from the digital signage device, action information associated with the visitor who views a first version of the particular advertisement; 
However, Kothuri discloses See, “Several kiosks described above in Example 1 are deployed in various locations (such as movie theatre lobbies and malls) throughout the country and around the world. A movie production company desires to test two or more versions of a movie trailer in these locations to determine which version of the trailer will be most successful in each specific location.” [0116]. See, “A skilled artisan would recognize that the examples provided above are merely illustrative and not intended to limit the scope of the invention. For example, the system and method may be used to measure response to a wide array of content stimuli, and is not limited to movie trailers. In particular, such kiosks may be employed in other locations to test advertisements using the same general protocol.” [0120].
Avalos in view of Whitney and Spatscheck does not disclose analyzing statistically the received action information associated with the first version of the particular advertisement and one or more other versions of the particular advertisement; and 
However, Kothuri discloses See, “In one embodiment, the system is operable to aggregate the data collected for each system and for an entire network of systems. In addition, the system is capable of aggregating data for each geographic area and demographic category. According to one aspect of the invention, the aggregation rate is programmable into the system. For example, the system may be set to aggregate data on a daily basis, weekly basis, or monthly basis, or immediately after each audience member test. Thus, an analysis of the data may be made over specified time periods further enhancing the ability to interpret the results.” [0090]. See, “According to one embodiment, the system receives at least two stimuli. The system may combine the target content/stimuli with other "reference" and "baseline" content/stimuli to make the measurements on the target content/stimuli comparable to prior target stimuli and create scores in analysis. In fact, any of the methods for predicting audience viewing behavior and measuring user experience for interactive activities described in U.S. Pat. No. 8,296,172 and co-pending U.S. patent application Ser. Nos. 12/426,259, filed Apr. 19, 2009 and 13/089,752, filed Apr. 19, 2011. In one embodiment, the target content/stimuli and any other reference and baseline content may be delivered to the system via the cloud.” [0098].
Avalos in view of Whitney and Spatscheck does not disclose determining, based on a result of the analysis of the action information, a particular version among the plurality of versions for display on the digital signage device. Examiner’s note: Whitney at [0049] discloses storing the use’s history of interactions and selecting information to display to a user where the information includes different versions of a menu that advertises a restaurant. A secondary reference is disclosed to explicitly disclose testing and analyzing.
However, Kothuri discloses See, “In another aspect, the system may be operable to provide a plurality of target stimuli based on at least one of geographic location or demographic category.” [0022]. See, “Furthermore, the invention can be used to determine whether the presentation or interactive activity is more effective in a population relative to other presentations and other populations (such as may be defined by demographic, geographic, or psychographic criterion).” [0036].
Therefore, from the teaching of Kothuri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising signage, as disclosed by Avalos in view of Whitney and Spatscheck, test and analyze different versions of advertising, as taught by Kothuri, for the purpose of implementing a scalable, reliable, efficient and cost effective distributed biometric monitoring and data acquisition system.

As per Claim 29: Avalos in view of Whitney, Spatscheck and Kothuri discloses the following limitations;
Kothuri discloses 29.     The method according to claim 28, wherein the action information comprises one or more of audience impression, viewing time, viewer facial gesture and viewer interaction. Examiner’s note: Whitney at [0049] discloses storing the user’s history of interactions. Nevertheless Kothuri is cited to disclose specific types of interactions with information being used to test and analyze versions of advertising.  See, “A third aspect of the present invention includes collecting behavioral data from the participants. Behavioral type responses can include, but are not limited to, facial micro and macro-expressions, head tilt, head lean, body position, body posture, body movement, and amount of pressure applied to a computer mouse or similar input or controlling device. One or more cameras and/or pressure sensors may be used in accordance with this aspect of the invention to collect behavioral data.” [0049].

As per Claim 30: Avalos in view of Whitney, Spatscheck and Kothuri discloses the following limitations;
Kothuri discloses 30.     The method according to claim 28, wherein the action information is generated by the digital signage device utilizing one or both of: video images captured by the camera, and sensor information captured by a sensor of the digital signage device. See, “Another aspect of the present invention includes collecting unconscious biologically based responses by measuring galvanic skin response (GSR), heart rate, heart rate variability, brain-wave activity, respiration activity, facial emotional responses (collected by video or other similar methods), eye tracking, and combinations thereof. In a preferred embodiment, at least two measures of unconscious biologically based responses are obtained by the system.” [0047]. 

As per Claim 36: Avalos in view of Whitney, Spatscheck and Kothuri discloses the following limitations;
Avalos in view of Whitney and Spatscheck does not disclose 36.     The system according to claim 31, wherein: the digital signage device is operable to display a first version of the advertisement and a second version of the advertisement, and the processor is operable to determine, based on a statistical analysis, whether the first version or the second version is displayed. Examiner’s note: Whitney at [0049] discloses storing the use’s history of interactions and selecting information to display to a user where the information includes different versions of a menu that advertises a restaurant. A secondary reference is disclosed to explicitly disclose testing and analyzing. 
However, Kothuri discloses See, [0116]. See, [0120]. See, [0022]. See, [0036].
Therefore, from the teaching of Kothuri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising signage, as disclosed by Avalos in view of Whitney and Spatscheck, test and analyze different versions of advertising, as taught by Kothuri, for the purpose of implementing a scalable, reliable, efficient and cost effective distributed biometric monitoring and data acquisition system.

As per Claim 38: Avalos in view of Whitney, Spatscheck and Kothuri discloses the following limitations;
38.     The system according to claim 31, wherein the digital signage device is operable to: 
Avalos in view of Whitney and Spatscheck does not disclose receive action information associated with the visitor who views a first version of the advertisement; 
However, Kothuri discloses See, [0116]. See, [0120].
Avalos in view of Whitney and Spatscheck does not disclose analyze the received action information associated with the first version of the advertisement and one or more other versions of the advertisement; and 
However, Kothuri discloses See, [0090]. See, [0098].
Avalos in view of Whitney and Spatscheck does not disclose determine, based on the analysis, a particular version among the plurality of versions for display on the digital signage device. Examiner’s note: Whitney at [0049] discloses storing the use’s history of interactions and selecting information to display to a user where the information includes different versions of a menu that advertises a restaurant. A secondary reference is disclosed to explicitly disclose testing and analyzing.
However, Kothuri discloses See, [0022]. See,  [0036].
Therefore, from the teaching of Kothuri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising signage, as disclosed by Avalos in view of Whitney and Spatscheck, test and analyze different versions of advertising, as taught by Kothuri, for the purpose of implementing a scalable, reliable, efficient and cost effective distributed biometric monitoring and data acquisition system.

As per Claim 39: Avalos in view of Whitney, Spatscheck and Kothuri discloses the following limitations;
Kothuri discloses 39.     The system according to claim 38, wherein the action information comprises one or more of audience impression, viewing time, viewer facial gesture and viewer interaction. Examiner’s note: Whitney at [0049] discloses storing the user’s history of interactions. Nevertheless Kothuri is cited to disclose specific types of interactions with information being used to test and analyze versions of advertising.  See, “A third aspect of the present invention includes collecting behavioral data from the participants. Behavioral type responses can include, but are not limited to, facial micro and macro-expressions, head tilt, head lean, body position, body posture, body movement, and amount of pressure applied to a computer mouse or similar input or controlling device. One or more cameras and/or pressure sensors may be used in accordance with this aspect of the invention to collect behavioral data.” [0049].

As per Claim 40: Avalos in view of Whitney, Spatscheck and Kothuri discloses the following limitations;
Kothuri discloses 40.  The system according to claim 38, wherein the action information is generated by the digital signage device utilizing one or both of: video images captured by the camera, and sensor information captured by a sensor of the digital signage device. See, “Another aspect of the present invention includes collecting unconscious biologically based responses by measuring galvanic skin response (GSR), heart rate, heart rate variability, brain-wave activity, respiration activity, facial emotional responses (collected by video or other similar methods), eye tracking, and combinations thereof. In a preferred embodiment, at least two measures of unconscious biologically based responses are obtained by the system.” [0047].

Response to Arguments
Examiner response to arguments regarding 35 USC 103:
The prior citation of paragraph [0031] of Avalos did not equate detecting visually identifiable traits of a person (i.e. facial feature) to a motion-based gesture. Instead, Avalos is cited to disclose the motion based gesture of a person looking in the direction of a signage device that is detected via a camera where a distinction is made between persons looking in the direction of the display from those who are not.
During prosecution the claims are given their broadest reasonable interpretation consistent with the specification because applicant has the opportunity to amend the claims during prosecution. The claims are not limited to a specific gesture or a specific interaction with a mobile device. The claims broadly require receiving from a camera of the digital signage, an image of a visitor performing a particular motion-based gesture, wherein access to profile information is enable based on the gesture. In Avalos, the data collected about a user is employed (i.e. accessed) in response to the operator of the mobile device currently looking in the direction of the display, which means Avalos discloses accessing user data in response to the gesture of a user looking at the signage. See, [0015]. 
Examiner respectfully asserts that the simple gesture of looking at the display is sufficient to disclose a motion-based gesture. Further, Avalos at [0043] disclose a variety of mobile device controls that detect of a gesture using a camera, but the camera is part of the mobile device. Thus, other sections of Avalos that are cited to disclose a camera of the signage detecting a user looking at the signage are cited, and [0043] is not cited to disclose this feature. Paragraph [0043] of Avalos also discloses an accelerometer, but Avalos does not explicitly disclose receiving an accelerometer reading from a mobile device. Thus, Whitney is cited to disclose receiving an accelerometer reading from a device, which also happens to occur in the context of switching the state of content on electronic signs based on information received from a user device. Whitney is not cited to disclose detecting a gesture.
However, the background Whitney further supports that one skilled in art would understand a gesture includes the direction a user is facing, or what the user is looking at. See Background of Whitney at [0002-0005]. For examples the movement of the user’s head or body in a direction expresses or emphasizes the idea, sentiment or attitude that the user is perceiving something or showing interested in something that is in that direction. In conclusion, Examiner respectfully asserts that it is reasonable to interpret looking in a certain direction as a gesture and that Avalos discloses a particular motion-based gesture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khorsravy et al. 2009/0319181 discloses gesture based content retrieval that includes advertising associated with point of interest. Jacobs US 2012/0054020 discloses using a camera or microphone in a digital sign to measure physical gestures.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688